         Case 1:21-cr-00292-RCL Document 58-2 Filed 05/25/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                       Case No. 21-cr-00292 (RCL)
      -v-
CHRISTOPHER WORRELL,
             Defendant.

                               [PROPOSED] ORDER

      Upon consideration of Defendant’s Motion for Admission Pro Hac Vice of

Ramsey Kaddoura, it is hereby ORDERED that the Motion is GRANTED. Ramsey

Kaddoura is admitted        pro hac vice and may appear on behalf of Defendant

Christopher Worrell in the above-captioned matter.


Dated:             , 2021

                                       _________________________________
                                       United States District Judge
